Citation Nr: 1220426	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for neurological residuals to the right upper extremity status post shell fragment wounds, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a muscle injury to the right upper extremity status post shell fragment wounds, currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of a muscle injury to the right lower extremity status post shell fragment wounds, currently rated as 20 percent disabling.

4.  Entitlement to service connection for a left leg disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.

6.  Entitlement to service connection for an upper back disorder. 

7.  Entitlement to service connection for a blood condition, to include varicose veins.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU), for the period from July 1, 2008, to October 28, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970, with service in Vietnam.  His awards and medals include the Purple Heart and Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the disability rating for neurological residuals to the right upper extremity status post shell fragment wounds from 10 to 20 percent disabling; increased the disability rating for residuals of a muscle injury to the right lower extremity status post shell fragment wounds from 10 to 20 percent disabling; denied an increased rating for residuals of a muscle injury to the right upper extremity status post shell fragment wounds; and denied service connection for a left leg disorder, bilateral ankle disorders, a upper back disorder, and a blood condition, to include varicose veins.

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a claim for TDIU is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  In this case, the RO awarded a TDIU in a June 2009 rating decision as of October 28, 2008, the date VA received his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability).  However, as the Veteran has alleged that he was rendered unemployable as of July 2008, during the pendency of his claim for increased ratings, the Board will consider whether he is entitled to a TDIU for the period from July 1, 2008, to October 28, 2008.  Insofar as the record reflects that the Veteran was employed until July 2008, the Board finds that the issue of entitlement to a TDIU prior to July 1, 2008, is not raised by the record and, therefore, need not be considered.  

The issues of entitlement to service connection for hypertension, hearing loss, tinnitus, and arteriosclerosis of the cardiac aorta were raised by the Veteran's representative in April 2012, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for neurological and muscular disabilities of the right upper extremity and a muscular disability of the right lower extremity, as well as entitlement to service connection for a blood condition/varicose veins, a bilateral ankle disorder, a left leg disorder, and a upper back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the period from July 1, 2008, when the Veteran left gainful employment, to October 28, 2008, when he was granted a TDIU, his service-connected disabilities precluded him from securing and following substantially gainful employment. 

CONCLUSION OF LAW

For the period from July 1, 2008, to October 28, 2008, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to a TDIU for the period from July 1, 2008, to October 28, 2008, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that his service-connected disabilities, particularly those that affect his right upper extremity and right lower extremity due to shrapnel wounds sustained in service, render him unemployable.  Specifically, although he was able to work as a carpenter full-time for many years, he was unable to continue the physical demands of that employment beginning in July 2008.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

For the period from July 1, 2008, to October 28, 2008, the Veteran was service-connected for posttraumatic stress disorder, evaluated as 50 percent disabling; residuals of a shell fragment wound to the muscles of the right upper extremity, evaluated as 40 percent disabling; residuals of a shell fragment wound to the nerves of the right upper extremity, evaluated as 20 percent disabling; residuals of a shell fragment wound to the muscles of the right lower extremity, evaluated as 20 percent disabling; scars to various aspects of the body related to the shrapnel wound, evaluated as 10 percent disabling; residuals of a shrapnel wound to the right kidney, evaluated as 10 percent disabling; laceration to the liver, evaluated as noncompensably disabling; hemopneumothorax, evaluated as noncompensably disabling; and sterility, evaluated as noncompensably disabling.  These ratings result in a combined disability evaluation of 90 percent for the period from July 1, 2008, to October 28, 2008.  Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable during such time period. 

In June 2009, the RO granted the Veteran a TDIU effective October 28, 2008, the date he filed his claim for a TDIU.  However, as explained above, because a claim for TDIU was raised by the record as of July 1, 2008, the Board has jurisdiction over the claim for the period beginning July 1, 2008.  

In that regard, the Board finds that the weight of the credible evidence demonstrates that the Veteran was in fact unemployable prior to October 28, 2008, beginning July 1, 2008.  When reviewing the record, the Veteran himself stated on his October 2008 claim for a TDIU that he was able to work 60 hours per week as a contractor from 1992 to July 2008, with a monthly income of $4,000.00.  However, beginning in July 2008, he found that he was unable to continue employment based upon the severity of his service-connected disabilities, specifically, his PTSD as well as his residual injuries due to the in-service shrapnel wounds.  

In December 2007, the Veteran submitted a statement from his private physician that he considered the Veteran to be 100 percent disabled based upon the residuals from the in-service shrapnel wounds.

On January 2009 VA examination, the examiner physically examined the Veteran and recorded findings that demonstrated a significant impairment of the right upper extremity.  The examiner determined that solely based on the Veteran's service-connected disabilities, it was at least as likely as not that he would be precluded from working in his former occupation as a carpenter.  The examiner explained that the Veteran's diminished range of motion of the upper extremities and weakness precluded him from being able to work in a strenuous, light duty, or sedentary occupation.

Thus, based upon the medical evidence of record as well as the Veteran's credible statements that he was able to work until July 1, 2008, the Board finds that for the period from July 1, 2008, to October 28, 2008, the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.  As such, a TDIU is warranted for such time period. 



ORDER

For the period from July 1, 2008, to October 28, 2008, a TDIU is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for increased rating and service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's increased rating claims, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the Board finds that a new VA examination is necessary in order to determine the current severity of the Veteran's disability of the right upper extremity and right lower extremity.  A review of the claims file reflects that the most recent VA treatment records pertaining to these disabilities are dated only until April 2009.  The most recent VA examination with regard to the Veteran's neurological and muscular disabilities was last completed in 2006 and is considered to be stale.  Although the Veteran's disabilities were generally revaluated on January 2009 VA examination, that examination was conducted to determine whether the Veteran met the criteria for a TDIU, and it does not contain findings specific enough to accurately adjudicate the Veteran's disabilities on appeal.  Accordingly, the Board finds that a new VA examination is necessary in order to fairly adjudicate the Veteran's claims for increased ratings.

With regard to the Veteran's claims for service connection for an upper back disability, bilateral ankle disabilities, a left leg disability, and blood problems/varicose veins, the Veteran contends that these disorders stem from his in-service shrapnel wounds to multiple sites of the body.  He also contends that he injured his right ankle in 1966 when he was lifted a heavy weapon and it fell on his foot.  The Veteran further alleges that he injured his upper back in 1969 following a parachute jump that left his unconscious.  He contends that he was treated for both of those injuries in service.  The Veteran also claims that his left ankle and left leg disorders were caused or aggravated by his service-connected disabilities.  In that regard, he contends that his blood problem/varicose veins, specifically swelling on his right hand and arm, were caused or aggravated by his service-connected muscular or neurological disabilities of the right upper extremity.

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. 
§ 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

In the instant case, the record reflects that the Veteran is in receipt of the Purple Heart and Combat Infantryman Badge.  Both awards denote combat.  Therefore, he is entitled to the application of 38 U.S.C.A. § 1154(b).  Additionally, service treatment records reflect that, in February 1969, the Veteran sustained fragment wounds to the right kidney, the dorsum of the right wrist, extensor tendon, right humorous, and superficial branch of the right radial nerve.  However, the records do not indicate that the Veteran injured the left leg or upper back at that time, nor do they evidence the above-contended injuries to the right ankle and upper back at any other point during service.  They are also negative for a blood problem/varicose vein disorder.  Even so, if the Veteran has alleged that such injuries occurred during his combat duty and such injuries are consistent with the circumstances, conditions or hardships of such service, his lay testimony alone is sufficient to establish an in-service injury. 

Post-service treatment records reflect that on April 1971 VA examination, the Veteran did not report symptoms related to and there was no indication of a disorder of the left lower extremity, upper back, or any blood condition.  More recent VA treatment records reflect that in October 1996, there was no indication of ankle swelling.  That same month, the Veteran reported having cracked his 4th vertebra after a fall in 1993.  On September 2004 VA examination, the Veteran did not report symptoms related to his upper back, left lower extremity, or any blood condition related to his service-connected shrapnel injuries.  In April 2005, he was assessed as suffering from cervical radiculopathy and osteoarthritis.  However, X-rays of the upper back had not been obtained.

On an August 2006 VA examination, the Veteran reported that on his right hand, he would sometimes notice an area that was blueish in color and painful, occurring every six weeks.  Physical examination was negative for any of those symptoms.  The Veteran was diagnosed with varicose veins and spider veins of the lower extremities.  Also at the August 2006 VA examination, the Veteran was diagnosed with arthritis of the right ankle status post shrapnel wound and decreased range of motion of the left ankle.  An X-ray of the cervical spine showed no abnormalities, though there was a finding of radiculopathy related to the right shoulder.  An opinion as to the etiology of the claimed conditions was not provided and the examiner did not review the claims file in rendering the above diagnoses.
As such, the Board finds that the record is unclear as to whether the Veteran suffers from disabilities of the left leg, left or right ankle, upper back, or a blood condition.  Moreover, it is unclear whether those conditions were caused by the Veteran's service, to include any combat injuries, or were caused or aggravated by his service-connected shrapnel wounds.  Accordingly, VA examinations with opinions are necessary prior to a fair adjudication of the Veteran's claims.

Additionally, at his January 2009 VA examination, the Veteran reported that he was currently applying for disability benefits from the Social Security Administration  (SSA).  Additionally, documentation from SSA reflects that he was awarded disability benefits with an onset date of February 15, 1969.  There is no indication that these records have been requested or obtained from SSA. Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA); see also Woods v. Gober, 14 Vet. App. 214 (2000) (VA is required to obtain SSA records in the context of an earlier effective date claim). 

Furthermore, the Veteran should be afforded an opportunity to identify all outstanding treatment records relevant to his claims for increased rating and for service connection.  After securing any necessary authorization from him, all identified treatment records, as well as any available VA treatment records from the Dothan and Montgomery, Alabama, facilities dated from April 2009 to the present, should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify all outstanding treatment records relevant to his claims for increased rating and for service connection.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records from the Dothan and Montgomery, Alabama, facilities dated from April 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After all outstanding treatment records have been obtained, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his shrapnel wounds to the right upper extremity and right lower extremity.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should consider all evidence of record, to include the Veteran's lay statements.  The examiner should specifically address the following: 

a)  Identify all orthopedic, muscular, and neurological impairments of the Veteran's right upper extremity and right lower extremity status post shrapnel wounds.  

b)  Identify the muscles and nerves affected by the service-connected shrapnel injuries of the right upper and right lower extremities.  Determine the severity of the injuries on the scale of slight, moderate, moderately severe, or severe.

c)  Discuss whether the Veteran has additional functional loss from his shrapnel wound injuries to the right upper extremity and right lower extremity, and describe any pain, pain that impacts functional loss, weakened movement, excess movement, excess fatigability, or incoordination resulting from the injuries, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  After all outstanding treatment records have been obtained, schedule the Veteran for a VA examination to ascertain the etiology of his contended right ankle disorder, left ankle disorder, left leg disorder, upper back disorder, and blood condition/varicose veins.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should specifically opine as to the following:

a)  Diagnose all current right ankle, left ankle, left leg, upper back, and blood disorders (described as a blueish patch on the right hand)/varicose veins.

b)  Is it as least as likely as not that any current right ankle, left ankle, left leg, upper back, and/or blood disorder (described as a blueish patch on the right hand)/varicose veins is related to the Veteran's active service, including the shrapnel wounds he sustained to multiple areas of the body or any other injury consistent with the circumstances, conditions or hardships of his combat service?  

c)  Is it as least as likely as not that any right ankle disorder is related to a heavy weapon that falling on the right foot in service?  Is it as least as likely as not that any that upper back disorder is related to the described parachute jumps in service?  

d)  Is it as least as likely as not that any current right ankle, left ankle, left leg, upper back, and blood disorder (described as a blueish patch on the right hand)/varicose veins was caused or aggravated (beyond its normal progression) by the Veteran's service-connected muscular or neurological disabilities of the right upper extremity and/or the muscular disability of the right lower extremity, status post shrapnel wounds?  

In offering any opinion, the examiner should consider the complete records, to include the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner is also advised that, if the Veteran alleges that an injury occurred during his combat duty and such injury is consistent with the circumstances, conditions or hardships of such service, his lay testimony alone is sufficient to establish such in-service injury.  A rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


